Citation Nr: 1740385	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits based upon status as the spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Unrepresented 

Veteran represented by:      The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

	INTRODUCTION	

The Veteran had active service from June 1966 to June 1968.  The appellant in this case is the Veteran's estranged spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this matter in September 2012.

In September 2012, the Board remanded the case to provide the appellant with an additional opportunity to submit financial documents showing her monetary needs as well as assure that the contested party (the Veteran) is in receipt of all communication, to include the December 2009 statement of the case (SOC).  

In November 2016, the Board remanded the case for an additional time, because no evidence of record indicated that the Veteran in fact received the December 2009 SOC.  

The issue of entitlement to recognition of J.D., as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 has been raised by the record in letters from February and July 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).






FINDINGS OF FACT

1.  The Veteran and the appellant married on June [redacted], 1976, and never divorced, although the fact that they have been estranged for many years is uncontested by either party. 

2.  In January, March, and June 2008, the appellant claimed entitlement to an apportioned share of the Veteran's benefits based upon her status as his spouse. 

3.  The appellant has not provided clear and accurate information regarding her monthly income and expenses.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation to the appellant have not been met.  38 U.S.C.A. §§ 5307, 5107 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, as the VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. § 19.100, 19.101, 19.102 (2016).  See also 38 C.F.R. §§ 20.500-20.504 (2016).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2016).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  

Subsequent to the Board's November 2016 remand, the Board observes from correspondence received from both the appellant and the Veteran that both were aware of the RO's actions taken on the claim and of their rights and time limit for filing an appeal.



Factual Background

The evidence of record shows the Veteran has been in receipt of service-connected disability compensation benefits since April 1993.  In January 1994, VA received the Veteran's dependency form showing he had two underage biological children, T. and J., who lived with the appellant.  The Veteran stated he was not married at that time, and was providing $200 per month for child support.  Subsequent VA award letters show VA has paid the Veteran as a single person, without any additional payments for dependents, including children and spouse.  

In September 1998, the appellant submitted a claim for apportionment.  A VA special apportionment decision dated December 1998 determined that the appellant's monthly expenses exceeded her monthly income, including the expenses for caring for the Veteran's children.  The appellant was warranted an amount of $500 per month, which continued until the youngest child, J. reached the age of 18 in December 2004.  

In July 2006, the appellant submitted a claim for additional apportionment payments, based upon the contention that the Veteran's son, J. was a helpless or permanently incapacitated child by the age of 18 and still dependent upon the appellant for support.  However, a March 2007 rating decision considered the evidence and determined that the evidence did not support a finding of helpless child status for J.  

In January, March, and August 2008, the appellant submitted statements of claim in support of establishing apportionment benefits for her as the dependent spouse of the Veteran. 

In August 2008, a special apportionment decision determined that based on the appellant's reported monthly income and expenses, she had approximately $646 per month left over after paying her reported expenses and again found that there was no basis to find J. as a helpless child or dependent of the Veteran past age 18.  VA also found the Veteran to be totally (100 percent) disabled, including a history of recurrent hospitalizations for his service-connected condition, which inferred no additional income from work-related ventures.  Accordingly, the VA found that no special apportionment for the appellant was warranted. 

In her September 2008 notice of disagreement (NOD), the appellant submitted copies of correspondence from the Veteran who told J. that he would send him financial assistance on the first of each month as well as a letter from the Veteran stating that he was paying back child support to the State of Oregon. 

In a December 2009 SOC, it was determined that J. does not meet the definition of helpless child and that the appellant's monthly income exceeds her expenses by several hundred dollars.  It was further noted that the Veteran was not in receipt of any additional VA benefits for dependents. 

In a January 2010 VA Form 9, the appellant stated that she was the sole support of their children and specifically their son J. who despite being determined not "helpless" by VA, had severe anxiety and needed her support. 

In a February 2012 letter, the VA notified the appellant that she is unable to file a claim for "helpless child" status as the estranged spouse of the Veteran's child (the RO noted the son's separate claim which has been referred above). 

As aforementioned, the Board remanded the claim in September 2012 for further development. 

In October 2012 correspondence, the appellant submitted information showing that she receives monthly social security administration (SSA) benefits of $773 and monthly pension program retirement benefits (PERS) of $221 (with indication that year to date net payments were $2,385).  

From January 2013 to April 2013, VA received various communications from the Veteran indicating that he was confused with regards to the claim above.  The Veteran additionally submitted financial information showing his only income was his VA benefits. 

In an April 2016 supplemental statement of the case (SSOC), it was determined that while the Veteran's income and expenses information was received, no such information was received by the appellant, and therefore, apportionment was not warranted.

Subsequently, the Board remanded the case for an additional time after finding that the Veteran was still puzzled as to the reason he received any communication with regards to the appellant's claim and never received the December 2009 SOC. 

Upon completion of the Board's November 2016 remand directives, an additional SSOC was furnished in May 2017.  No additional evidence was submitted by either party subsequent to the Board's November 2016 remand decision. 

Analysis

After carefully reviewing the record, the Board finds that the criteria for an apportionment of the Veteran's VA compensation to the appellant are not met.

VA regulations provide that all or any part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the appellant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other claimants as well as any special needs, if any, of all claimants.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).
In this case, the appellant was provided the opportunity to submit the required information subsequent to the Board's remand in September 2012.  As noted above, the appellant submitted information of SSA and PERS benefits; however, she submitted no information of her expenses. 

There is no evidence that the appellant either did not receive the notification to provide the requested information, or that she was unable to respond.  Rather, her October 2012 correspondence indicates that she hopes her attached SSA, PERS, and her son's SSA benefits will be enough to reach a final judgment.  In an April 2015 correspondence, the appellant was notified again of the information needed, however, she has not responded.  Moreover, the Board notes that there is no evidence that the appellant did not receive the April 2016 and May 2017 SSOCs which specifically indicated her claim is denied because she did not submit the necessary financial evidence, yet, she failed to submit any additional evidence.  

In the present case, the Board finds that the appellant has not established individual need, as she has not provided her monthly expense information.  VA has made several attempts to obtain this information.  The appellant made only a partial response, leaving out information concerning the amount of her expenses.  Unfortunately, when given another opportunity to provide the required information, she did not respond at all.  Absent this information, the evidence cannot demonstrate individual need for apportionment of the Veteran's VA compensation. 

The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Finally, the Board notes that the "benefit-of-the-doubt rule" does not apply in apportionment cases, because it is impossible to give the benefit of the doubt to both the Veteran and the appellant simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).
Accordingly, apportionment of the Veteran's compensation benefits is not warranted.


ORDER

Entitlement to an apportionment of the Veteran's compensation benefits is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


